DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 26 and 27 are objected to because of the following informalities:  
In each of the claims 1, 26 and 27, note that the recitation of “the at least on operational circuit, “operational circuitry outside” and “the operational circuitry” in the last paragraph need unique identifying qualifiers for distinguishing two different types of operational circuits. For example, claim 1 can be rephrased as:
An RF amplifier device comprising:  
An integrated circuit (IC) chip and a plurality of operational circuits outside the chip;
wherein the IC chip comprising: 
at least one transistor formed on a substrate,
at least one operational circuit formed on the substrate and electrically coupled to the transistor, and
a port configured to electrically couple the at least one operational circuit with one or more of the plurality of operational circuits outside the IC chip to adjust operation of the at least one operational circuit
Claims 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate corrections are required for the aforementioned claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-13,15-24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al.
Regarding claims 1, 26 and 27, Min (i.e. Figs. 1-7) discloses an RF amplifier device (600 in Fig. 6), of a GaN high-electron-mobility transistor (HEMT, §0024), per claim 23 or a silicon-based laterally-diffused metal-oxide semiconductor (LDMOS, §0024), per claim 24 operating at approximately 2 GHz, comprising:
an integrated circuit (IC) chip, having multiple transistor paths per claim 21, Doherty amplifier device 620 according to claim 22, (§0088, the internal detail of which are shown in Figs. 2-5) comprising:
at least one transistor (as shown in Fig. 2 as FETs 226, 230, 246, 250, §0012, lines 20-22) formed on a substrate (substrate of the chip, i.e. semiconductor, §0012, lines 8-14) and per claim 16, Min also teaches that the at least one transistor comprises at least a first transistor (226) and a second transistor (230) and per claims 17-20, Min also teaches input matching circuitry (IMN 222) at the input of the first transistor (226), output matching circuitry (including BW 261, bond pads 262 and transmission lines 263) at the output of the second transistor (230) and an interstage matching circuitry (ISMN 228) electrically coupled between the first transistor (226) and the second transistor (230). 
Also, per claims 26 and 27, a first (230) transistor in in a first path and a second (250) transistor in a second path formed on the substrate (see Fig. 3),
(Back to claims 1, 26 & 27) at least one operational circuit (VBW circuit 286 in Fig. 2, §0078 right col., lines 2-6) formed on the substrate (substrate of the chip, i.e. semiconductor) and electrically coupled to the transistor (see Fig. 2), and 
a port (node 285, §0075) configured to electrically couple the at least one operational circuit (VBW circuit 28) with operational circuitry (VBW circuit 686 implemented on the PCB 601 as shown in Fig. 6, §0095, lines 1-11) outside the IC chip (see Fig. 6) to adjust operation (optimize the performance of the VBW circuit) of the operational circuitry (VBW circuit) and per claim 13, Min also teaches that the port, node 285 comprises a bond pad and at least one bond wire that electrically couples the port with off-chip circuitry, see Fig. 3) and per claim 15,  the port being used for VBW, it affects tuning, biasing and filtering of the additional electrical component). Regarding claim 12, Min further teaches a second port (the output port 251 of the transistor 250, see Fig. 3).
Regarding claims 28-29, Min further teaches input matching circuitry at the input of at least one of the first transistor and the second transistor and output matching circuitry at the output of at least one of the first transistor and the second transistor, see Fig. 3) and per claims 30-32, Min also teaches that at least one of the first transistor (226)  and the second transistor (230) is a multiple stage (two stages) transistor comprising interstage matching circuitry (ISMN) electrically coupled to the at least one of the first transistor (226) and the second transistor (230) that is a multiple stage transistor. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinozaki (US 2022/0190849, effectively filed on September 6, 2019 before effective filing date, Sept. 16, 2020, of the invention).
Regarding claim 1, Shinozaki (i.e. Fig. 4) discloses an RF amplifier device (a power amplifier 11 and a controller 14, §0029), operating at frequencies inclusive of the band from 450 MHz through 53 GHz, therefore reading on claims 2-7 and per claim 14 a band of operation of the amplifier device is configured to be tuned among the many different bands from 450 MHz though 53 GHz), comprising:
an integrated circuit (IC) chip (10, the driver stage transistor 111, the controller 14 and switch 5 constitutes IC chip 10, §0052) comprising:
at least one transistor (the driver stage amplifier 111 is a transistor, a heterojunction bipolar transistor (HBT), §0054) formed on a substrate (substrate of the chip, i.e. Si, §0054),
at least one operational circuit (although not shown in Figs. 4 and 9, inherently a part of the interstage matching circuit, at least the wiring and bond pads for connecting to the external element 114, is inherently included on chip 10, §0080) formed on the substrate (substrate of chip 10, i.e. Si) and electrically coupled to the transistor (inherently connected to the output of the transistor 111), and 
a port (in Fig. 10 two sides the circuit board of module 1 is shown where chip 10 and external interstage matching element, for example a chip inductor 114 are shown mounted on opposite sides of the board. Although not marked explicitly an output port of chip 10 connected to the output of transistor 111 is connected through the circuit board of the module 1 to the external circuit element 113 of the interstage matching element 114, §0075) configured to electrically couple the at least one operational circuit (the inherent wiring and bond pads on chip 10 as part of the interstage matching element 113) with operational circuitry (114) outside the IC chip (see Figs. 4 and 9) to adjust operation (inherently the interstage match play a vital role in RF amplifier operation) of the operational circuitry (interstage matching circuit 113) and the operational circuitry per claim 9, comprises interstage matching circuitry between the at least one transistor (111) and a second transistor (out stage transistor 112) and per claim 25, wherein the at least one operational circuit comprises passive components (inductor and capacitor, §0032). Regarding claim 10, Shinozaki further teaches that the operational circuitry (switch 5 is on chip 10) comprises output matching circuitry (switch 5 controls the output matching circuit 13, see Fig. 4 and 9). Regarding claim 8, if the output stage amplifier 112 chip is considered as the integrated circuit (IC) chip (§0053), then the interstage match does in fact comprise the input matching circuitry for the output stage amplifier 112 and as such the operational circuit comprises input matching circuit for the transistor device on the chip. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Pribble et al. (US 9,407,214).
Regarding claim 11, Min discloses the claimed invention, and further teaches GaN HEMT transistors (§0024) for a two-stage main amplifier 220 (output stage amplifier 230 driven by driver stage 226 amplifier, Fig. 3) and a two-stage peaking amplifier 240 (output stage amplifier 250 driven by driver stage 246 amplifier, Fig. 3) and for each semiconductor die includes a base semiconductor substrate 410 and a plurality of build-up layers 412 over a top surface of the base semiconductor substrate 410 (exemplarily shown in Fig. 4). Min further teaches the base semiconductor substrate 410 may be any of multiple variants of a GaN substrate or other semiconductor substrates that has high-resistivity to provide better isolation; 
However, Min is not explicit about Silicon carbide (SiC) as the base substrate. 
Pribble in a two stage MMIC Doherty amplifier (Fig. 7) such as Min’s teaches   SiC as a base semiconductor provides a relatively close crystal lattice match to GaN, and results in development of GaN films with high accuracy and yield wherein SiC provides high thermal conductivity so that the total output power of GaN HEMT devices on SiC may not be unduly limited by the thermal dissipation of the base substrate. SiC also provides capacity for device isolation and reduced parasitic capacitance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used SiC as a base semiconductor to develop GaN HEMT films for the IC transistors as taught by Pribble in Min (i.e. main amplifier 220 and peaking amplifier 240) to exploit the superior performance benefits of SiC base substrate. Such modification would have been considered an obvious substitution for it produced expected results for Pribble in Doherty IC amplifiers similar to Min and also GaN HEMT films on SiC is a commercially available MMIC process in the industry for high power high frequency amplifiers with superior performance metrices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843